DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 4/29/2020.
Claims 1-23 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 4/29/2020, 9/29/2020, and 7/13/2021 have been considered by Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Applicant’s specification discusses the computer readable storage medium in paragraph 322 of the published specification. However, this paragraph defines the computer-readable medium in a non-limiting manner. As such, the broadest reasonable interpretation allows for the computer-readable medium to be interpreted as a signal or carrier wave, which is non-statutory subject matter. 
In order to overcome this rejection, Examiner suggests that Applicant change the claim terms "computer readable storage medium" to "a non-transitory computer readable storage medium.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Medioni (USPN 9,836,853) in view of Huang (USPAN 2018/0173571).
Consider claims 1 and 12, Medioni discloses a normalization method for a deep neural network (see col. 10 line 62 to col. 11 line 8, wherein disclosed is said method; also, see figure 3 (reproduced below for convenience)) and a corresponding normalization apparatus for a deep neural network, comprising a processor; and a memory having stored thereon instructions that, when executed by the processor (see figure 1, wherein disclosed is said apparatus comprising a processor 11 and a memory having machine readable instructions 100), cause the processor to: 
input an input data set into a deep neural network, the input data set comprising at least one piece of input data (see input layer 401 in figure 4A); 
normalize a feature map set output by means of a network layer in the deep neural network from at least one dimension to obtain at least one dimension variance and at least one dimension mean, the feature map set comprising at least one feature map (see col. 10 line 62 to col. 11 line 8: pre-norm layer 406 normalizes one or more sets of feature maps from pre-activation layer 405 to produce one or more normalized sets of feature maps; the normalized sets of activated feature maps are characterized by mean of zero and variance of one); and 
determine a normalized target feature map set based on the at least one dimension variance and the at least one dimension mean (see col. 10 line 62 to col. 11 line 8: producing one or more normalized sets of feature maps using the target mean of zero and variance of one).

    PNG
    media_image1.png
    767
    579
    media_image1.png
    Greyscale

Medioni does not specifically disclose that the feature map set corresponding to at least one channel, and each channel corresponding to at least one feature map.
Huang teaches that the feature map set corresponding to at least one channel, and each channel corresponding to at least one feature map (see paragraph 49: the number of feature maps in the input layer may correspond to the number of channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Medioni and combine it with the noted teachings of Huang. The motivation to combine these references is to provide a method for data management so as to reduce memory accessing times and improve efficiency of computation (see paragraph 4 of Huang).

Consider claims 6 and 17, Medioni discloses determining at least one data result corresponding to the input data set based on the target feature map set (see col. 10 line 62 to col. 11 line 8 and figure 4A). 

Consider claim 23, Medioni discloses a computer readable storage medium configured to store computer readable instructions, wherein when the instructions are executed, operations of the normalization method for a deep neural network are implemented (see figure 1, wherein disclosed is an apparatus comprising a processor 11 and a memory having computer readable instructions 100). 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Medioni (USPN 9,836,853) in view of Huang (USPAN 2018/0173571) and Liu (USPAN 2018/0253660).
Consider claims 7 and 18, Medioni in view of Huang do not specifically disclose that the input data is sample data having annotation information and training the deep neural network based on a sample data set, the sample data set comprising at least one piece of sample data.
Liu teaches that that the input data is sample data having annotation information and training the deep neural network based on a sample data set, the sample data set comprising at least one piece of sample data (see paragraph 24: annotated information that is input and used to train data based on sample data in a neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Medioni in view of Huang and combine it with the noted teachings of Liu. The motivation to combine these references is to provide a method for annotating a batch of samples (see paragraph 1 of Liu).

Allowable Subject Matter
Claims 2-5, 8-11, 13-16, and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412